oe Os DD FB WH PO Kw

eet
oS DO HB UL DULwe UO

Case 3:19-cr-00621-EMC Document 20 Filed 11/20719 Page 1of1

STEVEN G. KALAR

Federal Public Defender

JODI LINKER

Assistant Federal Public Defender
450 Golden Gate Avenue

San Francisco, CA 94102
Telephone: (415) 436-7700
Telefacsimile: (415) 436-7706

Counsel for Defendant

UNITED STATES OF AMERICA,
Plaintiff,

v.

Ania Moowamme

Defendant.

 

éferidiant’s sigfiature)

—7 7

Jen, OC peg

(Atfomey’s name printed)

VAL Php MB

(Attorney’s sighature)

Date: uflal 1G

 

FILED

NOV <0 2019

SUSAN Y, SOONG
CLERK, U.S, OISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

akAA- LA ENMU
No.CR ft -F B24 Wa

DEFENDANT’S ASSERTION OF FIFTH
AND SIXTH AMENDMENT RIGHTS

I, the above-named defendant, hereby assert my Fifth and Sixth Amendment rights to
remain silent and to have counsel present at any and all of my interactions with the government
or others acting on the government's behalf. I do not wish to, and will not, waive any of my
constitutional rights except in the presence of counsel. I do not want the government or others

acting on the government’s behalf to question me, or to contact me seeking my waiver of any

rights, Coe present.
is

Time: FSF cam7pm

 
